NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 23 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

WILLIAM FRANCIS ROUSH,                           No. 13-16390

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00286-SRB

 v.
                                                 MEMORANDUM*
C. HAYES, Correctional Officer,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Arizona state prisoner William Francis Roush appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging that defendant was

deliberately indifferent to Roush’s safety in connection with an assault by another

inmate. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion a dismissal as a discovery sanction. Valley Eng’rs Inc. v. Elec. Eng’g

Co., 158 F.3d 1051, 1057 (9th Cir. 1998). We affirm.

      The district court did not abuse its discretion by dismissing Roush’s action

as a discovery sanction because Roush refused to comply with an order compelling

him to provide defendant with a medical records release. See id. (setting forth

factors to be considered before granting dismissal under Fed. R. Civ. P. 37(b)).

      We reject as without merit Roush’s contentions that the magistrate judge

improperly warned Roush that he could be subject to discovery sanctions, and that

the magistrate judge lacked jurisdiction to rule on preliminary matters and to

recommend dismissal to the district judge.

      We do not consider issues which are not supported by argument. See

Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993).

      Roush’s requests, set forth in his opening brief, and all pending motions, are

denied.

      AFFIRMED.




                                          2                                      13-16390